                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

MEGAN PASTIAN,                             :   Case No. 3:17-cv-252
                                           :
       Plaintiff,                          :   Magistrate Judge Sharon L. Ovington
                                           :   (by full consent of the parties)
vs.                                        :
INTERNATIONAL CREDIT                       :
SYSTEMS, INC, et al.,                      :
                                           :
       Defendants.                         :


                                       ORDER


      Defendant’s Motion to Compel (Doc. #41), Amended Motion to Compel (Doc.

#42), Motion for Extension of Time (Doc. #49), Motion for Sanctions (Doc. #51), and

Amended Motion for Sanctions (Doc. #52) are DENIED.

      This Court will set a scheduling teleconference after ruling on Plaintiff’s Motion

for Partial Summary Judgment (Doc. #48).

      IT IS SO ORDERED.

September 27, 2019                             s/Sharon L. Ovington
                                               Sharon L. Ovington
                                               United States Magistrate Judge
